Exhibit 24.1 POWER OF ATTORNEY The undersigned, each being an officer or director, or both, as the case may be, of Sequa Corporation, a Delaware corporation (the “Company”), hereby constitute and appoint Elliot Wagner and Adam Palmer the true and lawful attorneys-in-fact of the undersigned, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any or all amendments, including without limitation post-effective amendments, to any or all of the registration statements listed below, which registration statements have been previously filed by the Company with the Securities and Exchange Commission, and to file or cause to be filed the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact full power and authority to do and perform each and every act and thing requisite, necessary or advisable to be done, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or their substitute or substitutes may lawfully do or cause to be done by virtue hereof. Form RegistrationNumber S-8 333-82211 S-8 333-118684 S-8 333-144030 S-3 333-66035 Signature Title Date /s/ MARTIN WEINSTEIN Vice Chairman and Principal Executive Officer December 3, 2007 Martin Weinstein /s/ KENNETH J. BINDER Principal Financial Officer December 3, 2007 Kenneth J. Binder /s/ DONNA M. COSTELLO Principal Accounting Officer December 3, 2007 Donna M. Costello /s/ PETER J. CLARE Chairman of the Board and Director December 3, 2007 Peter J. Clare /s/ ALLAN M. HOLT Director December 3, 2007 Allan M. Holt /s/ ADAM PALMER Director December 3, 2007 Adam Palmer /s/ DAVID SQUIER Director December 3, 2007 David Squier /s/ ELLIOT WAGNER Director December 3, 2007 Elliot Wagner
